IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
RICHARD DOYLE,
CASE NO. 2:19-CV-1345
Petitioner, CRIM. NO. 2:16-CR-145
JUDGE EDMUND A. SARGUS, JR.
v. Magistrate Judge Chelsey M. Vascura
UNITED STATES OF AMERICA,
Respondent.
OPINION AND ORDER

On November 27, 2019, the Magistrate Judge issued a Report and Recommendation
recommending that all of Petitioner’s claims, with the exception of his claim that he was denied
the effective assistance of counsel during pre-trial negotiations, be dismissed, and that counsel be
appointed to represent Petitioner at an evidentiary hearing on his claim that he was denied the
effective assistance of counsel during pre-trial negotiations. (ECF No. 92.) Petitioner has filed
an Objection to the Magistrate Judge’s Report and Recommendation. (ECF No. 94.) Pursuant to
28 U.S.C. § 636(b), this Court has conducted a de novo review. For the reasons that follow,
Petitioner’s Objection (ECF No. 94) is OVERRULED. The Report and Recommendation (ECF
No. 92) is ADOPTED and AFFIRMED. All of Petitioner’s claims, with the exception of his
claim that he was denied the effective assistance of counsel during pre-trial negotiations, are
hereby DISMISSED. Counsel shall be appointed to represent Petitioner at an evidentiary
hearing on his sole remaining claim that he was denied the effective assistance of counsel during
pre-trial negotiations.

The Court DECLINES to issue a certificate of appealability.
I. Motion for Judicial Notice

Petitioner has filed a Motion for Judicial Notice, indicating that he filed hand-written
objections due to the “lock down” status of the prison where he is currently incarcerated. (ECF
No. 93.) The Court accepts the filing of Petitioner’s hand-written objections. The Motion for
Judicial Notice (ECF No. 93) therefore is DENIED, as moot.
II. Objections

Petitioner objects to the recommendation of dismissal of his claim that he was denied the
effective assistance of counsel based on his attorneys’ failure to investigate Theresa
Montgomery’s mental health issues. Police stopped Petitioner’s car and found a firearm under
the driver’s seat when Montgomery identified Petitioner as the man with a gun who had
threatened her earlier that evening. See United States v. Doyle, 720 F. App’x 271, 273075 (6th
Cir. 2018). According to the Petitioner, his attorneys acknowledged, during a September 23,
2016 telephone conference, that they had failed to conduct an adequate investigation into
Montgomery’s mental health and how it may have affected her credibility as a witness. He
additionally refers to all of the arguments he previously presented in this regard. These
arguments, however, do not assist him. As previously discussed, defense counsel challenged
Montgomery’s reliability as a witness on cross-examination. Moreover, nothing in the record
indicates that further any investigation of Montgomery’s mental health would have assisted the
defense. This claim therefore fails. Petitioner cannot establish prejudice under Strickland v.
Washington, 466 U.S. 668 (1984).

Petitioner objects to the recommendation of dismissal of his claim under Rehaif v. United
States, -- U.S. --, 139 S.Ct. 2191, 2200 (2019) (holding that “in a prosecution under 18 U.S.C. §

922(g) and § 924(a)(2), the Government must prove both that the defendant knew he possessed a
firearm and that he knew he belonged to the relevant category of persons barred from possessing
a firearm.”) The Supreme Court issued its decision in Rehaif issued long after Petitioner’s
judgment of conviction became final. Petitioner argues that Rehaif nonetheless provides him
relief despite evidence indicating that Petitioner knew he could not possess a firearm due to his
prior criminal convictions. Again, these arguments are not persuasive. Courts to consider the
issue have held that Rehaif does not apply retroactively to cases on collateral review. See United
States v. May, Nos. 3:16-cr-127, 3:19-cv-369, 2019 WL 6310195, at *2 (S.D. Ohio Nov. 25,
2019); Moore v. United States, No. 2:19-cv-02572-TLP-tmp, 2019 WL 4394755, at * (W.D.
Tenn. Sept. 12, 2019) (citing In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019); United States
v. Grigsby, No. 12-10174-JTM, 2019 WL 3302322, at *1 (D. Kan. July 23, 2019)). This Court
agrees with that conclusion.

For these reasons and for the reasons detailed in the Magistrate Judge’s Report and
Recommendation, Petitioner’s Objection (ECF No. 92) is OVERRULED. The Report and
Recommendation (ECF No. 92) is ADOPTED and AFFIRMED. All of Petitioner’s claims,
with the exception of his claim that he was denied the effective assistance of counsel during pre-
trial negotiations, are hereby DISMISSED. Counsel shall be appointed to represent Petitioner at
an evidentiary hearing on his sole remaining claim that he was denied the effective assistance of
counsel during pre-trial negotiations.

Pursuant to Rule 11 of the Rules governing Section 2255 Proceedings for the United
States District Courts, the Court must also assess whether to issue a certificate of appealability.
“In contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in

federal court holds no automatic right to appeal from an adverse decision by a district court.”
Jordan v. Fisher, — U.S. ——. ——, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1)
(requiring a habeas petitioner to obtain a certificate of appealability in order to appeal).

When a claim has been denied on the merits, a certificate of appealability may issue only
if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28
U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a
petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)
the petition should have been resolved in a different manner or that the issues presented were
“adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,
484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)).

When a claim has been denied on procedural grounds, a certificate of appealability may
issue if the petitioner establishes that jurists of reason would find it debatable whether the
petition states a valid claim of the denial of a constitutional right and that jurists of reason would
find it debatable whether the district court was correct in its procedural ruling. /d.

The Court is not persuaded that reasonable jurists would debate this Court’s resolution of
Petitioner’s claims. Therefore, the Court DECLINES to issue a certificate of appealability.

The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

IT IS SO ORDERED.

fe J-
EDMUND. SARGUS, JR.
UNITED STATES DISTRICT JUDGE
